— Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered January 28, 1988, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Although defendant now contends that his guilty plea should be vacated because his plea allocution was defective, he never specifically moved prior to sentencing to withdraw his plea or made a postverdict motion to vacate the judgment of conviction; consequently, appellate review of the sufficiency of the plea allocution is precluded (see, People v Lopez, 71 NY2d 662, 665; People v Claudio, 64 NY2d 858). In any event, the record indicates that defendant’s plea was knowing, voluntary and the result of a bargained agreement with the District Attorney, and County Court made an exhausting inquiry of defendant to determine that this was so (see, People v Clickner, 128 AD2d 917, 919, lv denied 70 NY2d 644; People v Harris, 103 AD2d 891).
Mahoney, P. J., Casey, Mikoll, Levine and Harvey, JJ., concur. Ordered that the judgment is affirmed.